IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF THE PARENTAL                                No. 84298
                      RIGHTS AS TO: A. I. B.; AND D. M.X.
                      A., MINORS.

                      THERESA CHINEZ D.,                                            FILED
                                                Appellant,
                                     vs.                                            AUG 1 2 2022
                      CLARK COUNTY DEPARTMENT OF
                                                                                ELIZABETH A. BROWN
                      FAMILY SERVICES; A. I. B.; AND D.                       CLERK OF SUPREME COURT

                      M.X. A., MINORS,                                        BY     š v-
                                                                                     DEPUTY CLERK

                                         Res • ondents.

                                            ORDER DISMISSING APPEAL

                                  This is an appeal from a district court order terminating
                      appellant's parental rights. Eighth Judicial District Court, Clark County;
                      Cynthia N. Giuliani, Judge.
                                  When initial review of the notice of appeal and documents
                      before this court revealed a potential jurisdictional defect, this court ordered
                      appellant to show cause why this appeal should not be dismissed for lack of
                      jurisdiction. Specifically, it appeared that the notice of appeal was untimely
                      filed. Notice of entry of the challenged order was electronically served on
                      appellant's counsel on January 11, 2022. See NRCP 5(b)(1) ("If a party is
                      represented by an attorney, service under this rule must be made on the
                      attorney unless the court orders service on the party."). Therefore, the
                      notice of appeal was due to be filed in the district court by February 10,
                      2022. See NRAP 4(a)(1). However, the notice of appeal, which is dated
                      February 12, 2022, was not filed in the district court until February 16,
                      2022.


SUPREME COURT
      OF
    NEVADA

0) 1947A         .
           akliarti
                                                                                               40- • ?-5 31°1
                             Appellant asserts in response that she understood from her
                district court counsel that she had to file the notice of appeal after 30 days.
                Appellant notes that she cannot file documents pro se while represented by
                counsel and asserts her counsel should have filed the notice of appeal or
                withdrawn from the case. Appellant's counsel also asserts that it appears
                appellant attempted to file a notice of appeal on February 11, 2022.
                             Respondents A.I.B. and D.M.X.A. reply that the notice of appeal
                was untimely and must be dismissed.1 They point out that the challenged
                order included a notice of right to appeal informing appellant of the right to
                appeal and that any appeal must be filed "no later than 30 days after the
                date that written Notice of Entry of the Order is served." The certificate of
                service for the notice of entry indicates that both appellant and her counsel
                were served with the notice of entry, and appellant's counsel was orally
                permitted to withdraw on January 12, 2022. A.I.B. and D.M.X.A. contend
                that appellant cites no authority for the proposition that an exception to the
                requirements of NRAP 4(a)(1) exists based upon a misunderstanding
                between an appellant and her counsel or counsel's alleged failure to file a
                notice of appeal. Even if there were an exception, appellant's argument
                regarding the alleged inaction of her district court counsel is not persuasive.
                And appellant's February 11, 2022, filing is still untimely.
                             Respondent Clark County Department of Family Services
                (CCDFS) agrees that the notice of appeal was untimely filed.2 CCDFS also



                      1The  motion of A.I.B. and D.M.X.A. for leave to file exhibits to their
                reply under seal is granted. See NRS 128.090(7). The clerk shall file the
                exhibits received on July 11, 2022, under seal.

                              untimely motion for an extension of time to file a reply is
                      2 CCDFS's
                granted. NRAP 26(b)(1)(B). The reply was filed on July 13, 2022.
SUPREME COURT
         OF
      NEVADA
                                                      2
t 0) 1947A
                    points out that appellant was notified in the challenged order of the right to
                    appeal. Appellant's confusion with her counsel, CCDFS argues, does not
                    excuse the untimely filing.3
                                  Appellant's pro se notice of appeal was untimely filed more than
                    30 days after notice of entry of the challenged order was served on
                    appellant's counsel. See NRAP 4(a)(1). While this court is sympathetic to
                    appellant's assertions, this court lacks jurisdiction to consider an untimely
                    notice of appeal and cannot extend the time to file the notice of appeal.
                    Healy v. Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 330, 741 P.2d
                    432, 432 (1987); NRAP 26(b)(1)(A) ("[T]he court may not extend the time to
                    file a notice of appeal except as provided in Rule 4(c)."). Accordingly, this
                    court lacks jurisdiction and
                                  ORDERS this appeal DISMISSED.




                                              Silver
                                     •

                                                ,
                    Cadish                                      Pickering




                          3This  court disagrees with CCDFS's suggestion that this appeal
                    should be dismissed because the notice of appeal does not sufficiently
                    identify the order challenged on appeal.
SUPREME COURT
       OF
    NEVADA
                                                           3
(0) I947A Agir5u,
                cc:   Hon. Cynthia N. Giuliani, District Judge
                      The Grigsby Law Group
                      Legal Aid Center of Southern Nevada, Inc.
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
ro) lY47A